UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 5, 2016 Civeo Corporation (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1-36246 (Commission File Number) 98-1253716 (I.R.S. Employer Identification No.) Three AllenCenter 333 Clay Street, Suite 4980 Houston, Texas77002 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (713) 510-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On May 5, 2016, Civeo Corporation (the “Company”), LNG Canada and Bird Construction Inc. (“Bird”) issued a joint press release announcing the commencement of engineering and planning work on a 4,500 person lodge (the “Centre”) in Kitimat, British Columbia, Canada. LNG Canada selected the Bird-Civeo Joint Venture as the contractor for the design and construction of the Centre. The Bird-Civeo Joint Venture includes wholly-owned subsidiaries of each of Bird and the Company. A copy of the press release is furnished as Exhibit 99.1 to this report on Form 8-K, and is incorporated herein by reference. The information contained in this report and the exhibit hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall not be incorporated by reference into any filings made by the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as may be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits . Exhibit Number Description of Document Press Release dated May 5, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 5, 2016 CIVEO CORPORATION By: /s/
